                                                                                E-FILED
                                                     Friday, 27 March, 2020 11:10:00 AM
                                                           Clerk, U.S. District Court, ILCD

                 UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF ILLINOIS

Nathan Settles,                         )
                                        )
                       Plaintiff,       )
                                        )
v.                                      )        20-1036
                                        )
Justin Hammers, et al.                  )
                                        )
                       Defendants.      )
                                        )
                                        )

                         MERIT REVIEW ORDER

      The plaintiff, proceeding pro se, and currently incarcerated at
Illinois River Correctional Center, was granted leave to proceed in
forma pauperis. The case is now before the court for a merit review
of plaintiff’s claims. The court is required by 28 U.S.C. § 1915A to
“screen” the plaintiff’s complaint, and through such process to
identify and dismiss any legally insufficient claim, or the entire
action if warranted. A claim is legally insufficient if it “(1) is
frivolous, malicious, or fails to state a claim upon which relief may
be granted; or (2) seeks monetary relief from a defendant who is
immune from such relief.” 28 U.S.C. § 1915A.

      In reviewing the complaint, the court accepts the factual
allegations as true, liberally construing them in the plaintiff's favor.
Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). However,
conclusory statements and labels are insufficient. Enough facts
must be provided to “state a claim for relief that is plausible on its
face.” Alexander v. U.S., 721 F.3d 418, 422 (7th Cir. 2013)(citation
omitted).
     Plaintiff alleges that he suffers from a medical condition that
causes seizures. Plaintiff alleges that officials at Illinois River
Correctional Center failed to assign him a helper or cellmate to
monitor him in case he had a seizure. Plaintiff alleges that he was
assigned to a cell by himself, that he had a seizure, and that half an
hour passed before a prison official came to his cell.

      Plaintiff states an Eighth Amendment claim for deliberate
indifference to a serious medical need against Defendants King and
Meaker. Plaintiff does not state a claim against Defendants
Hammers, Hinthorne, or McConoghy. No plausible inference arises
that they participated in the alleged constitutional deprivation, and
Plaintiff cannot sue these individuals just because they are in
charge. Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009).

It is therefore ordered:

     1.   Pursuant to its merit review of the Complaint under 28
          U.S.C. § 1915A, the court finds that the plaintiff states
          an Eighth Amendment claim for deliberate indifference to
          a serious medical need against Defendants King and
          Meaker. Any additional claims shall not be included in
          the case, except at the court’s discretion on motion by a
          party for good cause shown or pursuant to Federal Rule
          of Civil Procedure 15.

     2.   This case is now in the process of service. The plaintiff is
          advised to wait until counsel has appeared for the
          defendants before filing any motions, in order to give the
          defendants notice and an opportunity to respond to
          those motions. Motions filed before defendants' counsel
          has filed an appearance will generally be denied as
          premature. The plaintiff need not submit any evidence to
          the court at this time, unless otherwise directed by the
          court.

     3.   The court will attempt service on the defendants by
          mailing each defendant a waiver of service. The
          defendants have 60 days from the date the waiver is sent
     to file an answer. If the defendants have not filed
     answers or appeared through counsel within 90 days of
     the entry of this order, the plaintiff may file a motion
     requesting the status of service. After the defendants
     have been served, the court will enter an order setting
     discovery and dispositive motion deadlines.

4.   With respect to a defendant who no longer works at the
     address provided by the plaintiff, the entity for whom
     that defendant worked while at that address shall
     provide to the clerk said defendant's current work
     address, or, if not known, said defendant's forwarding
     address. This information shall be used only for
     effectuating service. Documentation of forwarding
     addresses shall be retained only by the clerk and shall
     not be maintained in the public docket nor disclosed by
     the clerk.

5.   The defendants shall file an answer within 60 days of the
     date the waiver is sent by the clerk. A motion to dismiss
     is not an answer. The answer should include all defenses
     appropriate under the Federal Rules. The answer and
     subsequent pleadings shall be to the issues and claims
     stated in this opinion. In general, an answer sets forth
     the defendants' positions. The court does not rule on the
     merits of those positions unless and until a motion is
     filed by the defendants. Therefore, no response to the
     answer is necessary or will be considered.

6.   This district uses electronic filing, which means that,
     after defense counsel has filed an appearance, defense
     counsel will automatically receive electronic notice of any
     motion or other paper filed by the plaintiff with the clerk.
     The plaintiff does not need to mail to defense counsel
     copies of motions and other papers that the plaintiff has
     filed with the clerk. However, this does not apply to
     discovery requests and responses. Discovery requests
     and responses are not filed with the clerk. The plaintiff
      must mail his discovery requests and responses directly
      to defendants' counsel. Discovery requests or responses
      sent to the clerk will be returned unfiled, unless they are
      attached to and the subject of a motion to compel.
      Discovery does not begin until defense counsel has filed
      an appearance and the court has entered a scheduling
      order, which will explain the discovery process in more
      detail.

7.    Counsel for the defendants is hereby granted leave to
      depose the plaintiff at his place of confinement. Counsel
      for the defendants shall arrange the time for the
      deposition.

8.    The plaintiff shall immediately notify the court, in
      writing, of any change in his mailing address and
      telephone number. The plaintiff's failure to notify the
      court of a change in mailing address or phone number
      will result in dismissal of this lawsuit, with prejudice.

9.    If a defendant fails to sign and return a waiver of service
      to the clerk within 30 days after the waiver is sent, the
      court will take appropriate steps to effect formal service
      through the U.S. Marshals service on that defendant and
      will require that defendant to pay the full costs of formal
      service pursuant to Federal Rule of Civil Procedure
      4(d)(2).

10.   The clerk is directed to enter the standard qualified
      protective order pursuant to the Health Insurance
      Portability and Accountability Act.

11.   The clerk is directed to terminate Justin Hammers, Mrs.
      Hinthorne, and Ms. McConoghy as defendants.

12.   The clerk is directed to attempt service on Defendants
      King and Meaker pursuant to the standard procedures.
13.   Plaintiff’s Motions to Attach Exhibits [7][8] are denied.
      The Court does not allow piecemeal amendments.

14.   Plaintiff’s motion for counsel [4] is denied, with leave to
      renew upon demonstrating that he made attempts to hire
      his own counsel. Pruitt v. Mote, 503 F.3d 647, 654-55
      (7th Cir. 2007). This typically requires writing to several
      lawyers and attaching the responses. If Plaintiff renews
      his motion, he should set forth how far he has gone in
      school, any jobs he has held inside and outside of prison,
      any classes he has taken in prison, and any prior
      litigation experience he has.


          Entered this 27th day of March, 2020.



       ___________________________________________
                   HAROLD A. BAKER
           UNITED STATES DISTRICT JUDGE
